UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-1279


In re:   DONNIE WAYNE SHEFFIELD

                      Petitioner.



                 On Petition for Writ of Mandamus.
             (4:07-cr-00769-TLW-1; 4:11-cv-03247-TLW)


Submitted:   July 19, 2012                 Decided:   July 23, 2012


Before DUNCAN, AGEE, and WYNN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Donnie Wayne Sheffield, Appellant Pro Se.      Carrie Fisher
Sherard, Assistant United States Attorney, Greenville, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Donnie      Wayne      Sheffield     petitions      for    a     writ    of

mandamus, alleging the district court has unduly delayed acting

on his motion for recusal filed in his 28 U.S.C.A. § 2255 (West

Supp. 2012) motion.        He seeks an order from this court directing

the district court to act.            Our review of the district court’s

docket reveals      that    the    district    court    denied      the    motion   on

March 14, 2012.          Accordingly, because the district court has

recently   ruled    on     Sheffield’s       motion,    we   deny    the    mandamus

petition as moot.        We grant leave to proceed in forma pauperis.

We   dispense   with     oral     argument    because    the   facts       and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                 PETITION DENIED




                                         2